In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Cozzens, J.), dated October 29, 2001, which granted the defendants’ motion for summary judgment dismissing the complaint and denied their cross motion for summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The infant plaintiff Danielle Cimafonte sustained injuries when a fellow student fell from a piece of playground equipment and landed on top of her, fracturing her leg. The plaintiffs allege, inter alia, that the school negligently supervised the children in the playground. The Supreme Court granted the defendants’ motion for summary judgment dismissing the complaint and denied the plaintiffs’ cross motion for summary judgment on the issue of liability. We affirm.
The defendants established that the sudden and unforeseen act which caused the infant plaintiff’s injuries could not have been prevented by any reasonable degree of supervision by them. In response, the plaintiffs failed to put forward any evidence raising a question of fact. Under the circumstances, the Supreme Court properly granted summary judgment to the defendants (see Lawes v Board of Educ. of City of N.Y., 16 NY2d 302, 306; Janukajtis v Fallon, 284 AD2d 428; Convey v City of Rye School Dist., 271 AD2d 154).
The plaintiffs’ remaining contentions are without merit. Prudenti, P.J., Altman, Friedmann and Rivera, JJ., concur.